Title: To James Madison from William C. C. Claiborne, 4 December 1803
From: Claiborne, William C. C.
To: Madison, James



Sir
Fort Adams Decr. 4th. 1803. 8 o’clock P.M.
I arrived here this evening and had the pleasure to meet General Wilkinson. I find that the boats &c, are not yet ready for embarkation, but the General supposes he will be able to make a movement on the 6th instant. On my route hither, I met the express mail from New Orleans, and received by that conveyance a communication from Mr Clark of which the enclosed is a copy. I congratulate you, Sir, on the contents of that communication, since it justifies a hope, that the province of Louisiana will be surrendered to the United States immediately on the arrival of the American Commissioners, and that no blood will be shed on the occasion.
I am now the less anxious to have a large Militia force, and shall discontinue my exertions to Collect numbers. But I presume it will be adviseable to take with us as many volunteers as have already been enrolled, and are either here or on their way hither. I suppose they may amount to between 160 & 200 men.
I at this place met with the owner of the schooner (Bilboa) which I impressed into the public service at Natchez, and he appears much dissatisfied with that impressment; and affects to be in expectation of no small indemnity for the injury he sustains. I feel this to have been the most arbitrary act of my life; but one which not only the public service required, but absolute necessity, at the time, seemed to demand. The schooner has already been serviceable in conveying to this place a large part of the Militia; and her future services will be still more valuable, as, without the assistance of such a vessel, there is much of the ordnance, fixed ammunition, and other necessary military stores that could not be at this time transported to New Orleans. I have the honor to be With sentiments of high Consideration Your Obedient servant.
William C. C. Claiborne
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). RC in a clerk’s hand, signed by Claiborne.



   
   Enclosure not found, but it may have been a copy of Clark to Claiborne and Wilkinson, 29 Nov. 1803 (see Clark to JM, 29 Nov. 1803 [second letter], n. 1).



   
   The clause “and in this opinion I presume the General will concur” is crossed out here.


